Citation Nr: 0335763	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to September 15, 
1998 for the grant of a total rating for compensation 
purposes based on unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an increased rating for service- connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased rating for residuals of an 
injury to the right upper extremity, involving Muscle Groups 
(MGs) III and IV, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for cervical 
radiculopathy of the right arm, hand and fingers, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for Horner's syndrome, 
right side of face and eye, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had honorable active military service from 
October 1981 to April 1985.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1999 rating decision of the Indianapolis, Indiana 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claims for increased ratings and denied a 
TDIU.  In October 2001, the Board granted the TDIU claim, and 
remanded the remaining claims.  The RO established an 
effective date of September 15, 1998 for the grant of TDIU, 
and the veteran disagreed with and perfected appeal of the 
assigned effective date for TDIU.  The appealed claims 
returned to the Board, and the Board issued a decision in 
January 2003.  The veteran appealed the Board's January 2003 
determinations to the United States Court of Appeals for 
Veterans Claims (Court).

In April 2003, the parties submitted a Joint Motion for 
Remand, on the basis that the Board had not provided 
sufficient reasons and bases for its finding that the veteran 
had been properly notified as required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) [letter from VA to a claimant describing 
evidence potentially helpful to claimant but not mentioning 
who is responsible for obtaining such evidence did not meet 
the standard directed by the VCAA].  By an Order issued in 
April 2003, the Court granted that motion.  The claims return 
to the Board from the Court.

Following the return of the claims to the Board, the Board 
notified the veteran of the revocation of the rights of his 
representative to represent veterans before the Board.  The 
veteran has not appointed a successor representative, 
although he remains entitled to so appoint a representative.

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the Board cannot now provide 
notifications to the veteran which would fulfill the 
requirements under the VCAA and Quartuccio for notice to the 
veteran of the information and evidence needed to 
substantiate the claims and notice as to which portion of the 
information and evidence must be provided by the veteran and 
which portion would be obtained or provided by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 

Although the Court directed Remand of the claims based on the 
interpretation of the VCAA set forth in Quartuccio, VA must, 
on remand, consider decisions rendered by the U.S. Federal 
Circuit Court of Appeals after the Court's Order in this case 
was issued.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to each claim on appeal.  
See also 38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claims for an earlier 
effective date for TDIU and for increased 
evaluations for his service-connected 
disabilities, and notify the veteran as 
to which portions of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  Advise the 
veteran that he may submit additional 
clinical records or medical opinions or 
statements as to the severity of the 
service-connected disabilities or the 
onset of unemployability.  

The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims.  

(c) Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Paralyzed Veterans of 
America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003), as well 
as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the date of onset of 
unemployability or as to the severity of 
the service-connected disabilities, 
including statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, or any other evidence 
which might substantiate the veteran's 
contentions.  

3.  The veteran should be afforded the 
opportunity to identify each VA facility 
at which he has been treated for any 
service-connected disabilities, including 
PTSD, MG III or IV injury, cervical 
radiculopathy, or Horner's syndrome, 
right side of face and eye, since VA 
clinical records were last associated 
with the claims file, in May 2002, and VA 
clinical records from each facility from 
May 2002 to the present should be 
obtained.

In addition, the veteran should be 
advised that he should identify any 
evidence relevant to a claim of 
unemployability prior to September 15, 
1998, that is not already associated with 
the claims files. 

4.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for a 
service-connected disability since May 
2002 which is not already associated with 
the claims files.  

5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, the 
RO determines that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

6.  After all necessary development 
described above has been conducted, the 
RO should determine whether any other 
development is warranted.  After further 
development as may be subsequently deemed 
necessary is undertaken, the veteran's 
claims should be re-adjudicated.  

7.  If any decision remains adverse to 
the veteran, he (and his representative, 
if he appoints a successor 
representative) should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 
2003).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


